 SOUTHWIRECOMPANY83a close,intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8 (a) (1) and(3) of the Act,itwill be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.Thus,havingfound thatthe Respondent interfered with, restrained,and coerceditsemployees by certain conduct,as found in section III,B, 3, above, the TrialExaminer will recommend that the Respondent cease and desistfrom thisconduct.Having also foundthat theRespondent discriminated with regard to the hire andtenure of employment of Eugene Rhodes on October 12, 1960,and W. L. McAdamson November2, 1960, the TrialExaminer will recommendthat theRespondentoffer each of'them immediate and full reinstatement to his former or substantiallyequivalentposition,withoutprejudice to his seniority or other rights and privileges,and make each of them whole for any loss of pay suffered as a result of the discrimi-nation against him,by payment to each of them of a sum of money equal to theamountshe would haveearnedfrom thedateof thediscrimination to the date ofthe offer of reinstatement,less net earningsto 'be computedon a quarterly basisin a manner established by the Boardin F. W.WoolworthCompany,90NLRB 289.Earnings in any particularquarter shall haveno effect uponthe backpay liabilityfor any othersuch period.Itwill also be recommended that the Respondent pre-serve and make availableto theBoard, upon request, payroll and other records tofacilitatethe computationof the backpay due.As the unfair labor practicescommittedby theRespondent are of a characterstriking at the root of employee rights safeguardedby the Act, it willbe recom-mended thatthe Respondent cease and desist from infringing in any manner uponthe rightsguaranteed in Section7 of the Act.Uponthe basisof theforegoing findings of fact,and upon the entire record inthe case, theTrial Examiner adopts the following:CONCLUSIONS OF LAW1.Local 55, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,is a labor organization within the meaning of the Act.2.By discriminating in,regard to the hire and tenure of employment of EugeneRhodes and W. L. McAdams,thereby discouraging membership in the Union, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(3) and(1) oftheAct.3.By creating the impression that it was engaging in surveillance of its employees'union'activities,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Southwire CompanyandLocal 613, International BrotherhoodofElectricalWorkers, AFL-CIO.CasesNos. 10-CA-4355,10-CA-4355-2, and 10-CA-4373. September 12, 1961DECISION AND ORDEROn December 21, 1960,Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondenthad engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the Intermediate133 NLRB No. 1. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDReport attached hereto.The Trial Examiner further found that theBoard-directed election in Case No. 10-RC-4532 should be set aside.'Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions sand briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in thesecases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Southwire Com-pany, Carrollton, Georgia, its officers, agents, successors, and assigns,shall :1.Cease land desist from :(a)Discouraging membership in Local 613, International Brother-hood of Electrical Workers, AFL-CIO, or any other labor organi-zation of its employees, by discriminating in regard to their hire ortenure of employment or any term or condition of employment.(b) Interrogating its employees unlawfully concerning their mem-bership in or activities on behalf of said Union, or any other labororganization, or making any threat of reprisal or promise of benefitbecause of such activity.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the Union named above, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :i On March 13, 1961,after issuance of the Trial Examiner's Intermediate Report, Peti-tioner,Local 613, International Brotherhood of Electrical Workers, AFL-CIO, requestedpermission to withdraw its petition for certification of representatives previously filed inCase No. 10-RC-4532. On April 3, 1961, pursuant to this request, the Board allowed thePetitioner to withdraw its petition without prejudice. In view of this order,we do notadopt the Trial Examiner's finding that the election in Case No.10-RC-4532 be set asideand that a new election be conducted. SOUTH` IRE COMPANY85(a)Offer to Z. Fred Sprewell, Clarence Pope, Horace H. Noles,and Marion D. Stone immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice toany seniority or other rights and privileges previously enjoyed.(b)Make whole said employees and Tommie Lee Farmer in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms hereof.(d)Post at its plant in Carrollton, Georgia, copies of the noticeattached hereto marked "Appendix A." 2 Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discharged Clyde W.Jordan and Taylor Summerlin in violation of the Act.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL offer to Z. Fred Sprewell, Clarence Pope, Horace H.Noles, and Marion D. Stone immediate and full reinstatement totheir former or substantially equivalent positions, without preju-dice to any seniority or other rights and privileges previouslyenjoyed, and will make whole said employees and Tommie LeeFarmer for any loss of pay suffered as a result of our discrimina-tion against them. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Local 613, InternationalBrotherhood of ElectricalWorkers, AFL-CIO, or any otherlabor organization, or make any threats of reprisal or promiseof benefit because of such activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theUnion named above, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities.All our employees are free to become or remain members of theabove-named Union, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.SOUTHWIRECOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by Local 613, International Brotherhood of Electrical Workers,AFL-CIO,herein called the Union,theGeneral Counsel of the National LaborRelations Board issued a consolidated complaint,dated February 12, 1960, in CasesNos. 10-CA-4355,10-CA-4355-2, and 10-CA-4373,against Southwire Company,herein called the Respondent, alleging that the Respondent had engaged in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2(6) and (7)of the National Labor Relations Act, as amended,hereincalledthe Act.The Respondent filed an answer on about February 17, 1960, inwhich it admitted the jurisdictional allegations of the complaint but denied the com-mission of any unfair labor practices.A hearing on the above complaint caseswas held before the duly designated Trial Examiner at Carrollton,Georgia, fromFebruary 29 to March 16, 1960.By Decision and Order issued April 13, 1960,the Board directed that the hearingin Cases Nos. 10-CA-4355, 10-CA-4355-2, and 10-CA-4373 be reopened; thatCase No.10-RC-4532 be consolidated with said unfair labor practice cases; andthat a further hearing be scheduled before the same Trial Examiner for the purposeof resolving the issues raised by. the Union's objections Nos. 1 through 4.The partiesfiled with the Trial Examiner a stipulation dated April 22, 1960, the Union's (Pe-titioner's) objections to election,the Regional Director's report on objections, andthe Respondent's (Employer's) exceptions to said report.By the stipulation thepartieswaived further hearing in the above-consolidated cases and requested theTrialExaminer to receive the above documents into evidence.The motion isgranted and said documents are received in evidence as Trial Examiner'sExhibitsNos. 1 through 4.Briefs have been filed with the Trial Examiner by all parties.Both from the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following: SOUTHWIRE COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT87The Respondent is a Georgia corporation with its principal office and place ofbusiness located at Carrollton, Georgia, where it is engaged in the manufacture,sale, and distribution of wire cable and related products. In the ,course and con-duct of its business operations, the Respondent annually has manufactured, sold,and distributed from its Carrollton plant products valued in excess of $50,000, ofwhich products valued in excess of $50,000 were shipped from said plant in interstatecommerce directly to States of the United States other than the State of Georgia.The complaint alleges, the Respondent's answer admits, and the Trial Examinerfinds that the Respondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONINVOLVEDLocal 613, International Brotherhood of Electrical Workers, AFL-CIO, is a labororganization which admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union commenced to organize the Respondent's employees during August1959.The representation hearing in Case No. 10-RC-4532 was held on November12, 1959.Pursuant to a Decision and Direction of Election of the Board, issuedDecember 15, 1959, an election was conducted among Respondent's employeeson December 31, 1959.There were approximately 290 eligible voters, of whom120 cast valid votes for the Union and 128 cast valid votes against the Union. Therewere eight challenged ballots and one void ballot.The Union filed objections tothe election on January 7, 1960.B.Discrimination1.Z. Fred SprewellOn August 7, 1959, Sprewell, a member of the Union, filed an application foremployment with the Respondent.One of the reasons why Sprewell sought employ-ment with the Respondent was to help organize its employees for the Union.Duringan interview the following day, James F. Holliday, Respondent's plant engineer,asked Sprewell if he had ever been a member of any labor union. Sprewell toldhim that he had been but was no longer a union member.Sprewell went to work for the Respondent on August 10, 1959, as a welder in themaintenance department.He had another conversation with Holliday that sameday.Holliday told him, in substance, that Opp Electric Company, one of Spre-well's references, had no record of his employment; 1 and that he understood thatSprewell had "a big hand" in the "Out of Town Workers Club." 2When Sprewelladmitted that he had had "a little something to do" with this club but denied having"a big hand" in it, Holliday told him '1f you are here to start some kind of disturb-1 Sprewell testified that he had not worked for Opp, of Atlanta, Georgia ; that henamed this company "because Opp is a non-union contractor" ; and that he "had actuallybeen working for a union contractor."2 Concerning the organization and purpose of the above club, Sprewell testified asfollows :Iguess it would be best to go back to the organization of the Out of TownWorkers Club.My brother, H. G. Sprewell, and some other fellow Union membersthat were working over at Lockheed, they talked to and from work about the situa-tion that we have here in Carrollton, and they discussed that if we had someUnions in Carrolton, that it would cause a betterpayscale in this area and thenprobably If the pay scale was raised, that officials of Carrollton, Chamber of Com-merce, would have probably no objection to new industry coming here, which hasbeen stated in newspapers of the past that industry had actually been discouragedfrom coming here because of their affiliation with the Union. So, they came up withan idea that maybe we fellows oughtto gettogether and show the town that thereis a lot of Union money being spent here in town, that the money that is being spenthere is not altogether locally earned money, that much of it is earned out of townby Union members.Sprewell testified that the club later became known as "Progressive Democrats." 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDance through the ... Out of Town Workers Club, you had just better go on rightnow.,,On August 13 Sprewell was called to the office of Roger Schoerner, vice presidentand general manager of Respondent.Holliday was present during the conversation.Schoerner told Sprewell, "Considering your past experience and your qualifications,we just can't understand you coming to work at Southwire." Schoerner then ques-tioned Sprewell about the Out of Town Workers Club; and told him that he had"no use" for the club since it had "done damage to the community and the area."Schoerner also told Sprewell that he had been present at a meeting of the chamberof commerce at which Sprewell had spoken, and that he did not "appreciate whatyou said that night." 3After they left Schoerner's office, Sprewell indicated toHolliday that he was worried about his job and )asked him if his work was satisfactory.Hollidaysaid,"No, your workis allright . . . you needn't bother to worry aboutthat . . . it is just like Mr. Schoerner told you, it is the fact he knows that youhad a big hand in this Out of Town Workers Club."At the end of the shift on August 17, 1959, Holliday discharged Sprewell.Hetold Sprewell, "We have decided it is not fair to you or to the Company for youto stay here . . . we realize you are capable of making more money than youare making here . . . you are not going ,to advance as you would expect to . . . infact, you are not going to advance at all with Mr. Schoerner feeling as he does to-ward you, . . . since Mr. Schoerner was at that Chamber of Commercemeetingand heard the things you said that night,.Mr. Schoerner feels like possibly inthe future he might make some mistake and you might . . either criticize some-thing he says or does,.just like you criticized those leaders of the Chamber ofCommerce . .Mr. Schoerner just considers it a slight risk to keep you here.ifMr. Schoerner had known about your application, we never would have hired youhere but I didn't know you . . . your work has been all right . . . and your atti-tude has been good since you have been here, . . . it is just what Mr. Schoemerknew about you before you came here." The reason for the discharge as shownon Sprewell's separation slip is "Attitude on local working conditions did not agreewith company policies."During the week after his discharge, Sprewell met Schoerner at the latter's request"behind the hospital" in Carrollton.Schoerner accused Sprewell of stealing some"production sheets," stating that "we have three witness that saw you take them."Sprewell denied the charge.Schoerner in a letter to employees, dated August 22, 1959, states in part as follows:Recentlya union inAtlanta decided that it would try to placespies who weretheir paid organizers in Southwire Company for the purpose of telling you thatyou were being mistreated and to try to get you to join their union and paythem monthly dues. Several of our long service employees have promptlyreported that they had been approached by these outsiders to sign unionmembership cards.The purpose of this letter is to let you know that without knowing we hiredthese union organizers.A few days ago one of them opened the door of theBulletin Board and stole the three posting sheetlists.These lists will, no doubt,be used by them in sending you propaganda letters and in calling on you.A few days after Sprewell's discharge, Supervisor Wilbur Chandler told employeeHorace Noles that the Respondent had fired Sprewell because of the Union.Abouta month after Sprewell's discharge, Supervisor Oscar Norton told employee JamesWright that the reason why Sprewell was fired was "because he was trying to organizethe Union at Southwire."About the middle of September 1959, Supervisor JosephBass told employee Marion Stone that Sprewell was fired because "the Companybelieved he was a Union organizer, and also because that he was a member of theOut of Town Workers Club." On December 2, 1959, employee Isom Chandler hada conversation with Schoerner. Schoerner told him, "As you know, we fired FredSprewell along with several others for Union activities . . . there is somebody elseout in this mill working, trying to bring the Union in, . .. we got to find out whothey are so we can get rid of them."8 Sprewell testified that the above meeting of the chamber of commerce was held "prob-ably two years ago" ; that he and several other members of the Out of Town WorkersClub were present; that Roy Richards, president of Respondent, also attended the meet-ing; and that he (Sprewell) spoke at the meeting, quoting critically from a newspaperitem in which the president of the chamber of commerce was quoted as saying "TheChamber had tried to discourage several other promising factories due to their one hundredpercent affiliationwith unions." SOUTHWIRECOMPANY89The above facts are based on the credited testimony of Sprewell, Noles, Wright,Stone, and Isom Chandler. The testimony of Holliday, Schoerner, Wilbur Chandler,Norton, and Bass, contrary to the above, has not been credited.The evidence discloses that Sprewell did not engage in any activity on behalf ofthe Union during his employment by the Respondent.However, the evidence con-clusively shows and I find that the Respondent discharged him on August 17, 1959,because it suspected that he was in the plant in order to organize the employees intoa union. Such conduct is violative of Section 8 (a) (3) and (1) of the Act. I also findthat Schoerner's threat of reprisal during his conversation with Isom Chandler onDecember 2, constitutes interference, restraint, and coercion.2.Clarence PopePope was hired about March 1, 1959, as an electrician in the maintenance depart-ment.His immediate supervisor was Electrical Foreman Larry Samples. Samples,in turn, was under Plant Engineer James Holliday.About August 1, 1959, Pope visited the office of the Union in Atlanta.Aftertalking to employees about the Union, he returned to Atlanta about a week later,.again visiting the Union's office where he obtained about 100 union cards.On August 28 Pope reported for work at 9:30 p.m.4 At 10 p.m. he went to the"rod mill office" where he talked with Foreman Chandler, employee Horace Noles,and two or three other employees.When Chandler left the offce, Pope asked theemployees if they would sign union cards.They said they would. It was thenarranged that the signing would take place in the "rod mill latrine" so that they couldnot be observed, and that Noles would stand watch outside of the latrine to warnthem in case a supervisor appeared.The employees entered the latrine one at atime and signed union cards for Pope.During this time Foreman Chandler wasapproximately 50 or 60 feet away from the door to the latrine, sharpening a lawn-mower blade on an electric grinder.A corner of the office obstructed his view ofthe latrine door; but he was in a position to observe Noles "walking around, and theemployees going in and out . . . of the latrine."When Noles returned to the main-tenance shop, Chandler asked him, "What was going on over there" and "What wasPope writing?" 5Pope later that same night solicited and obtained signatures on union cards fromtwo or three employees "at the front of the plant."He also gave cards to someother employees. Shortly before quitting time, Shift Foreman Willis Wyatt went toemployee Roy Hambrick and asked him if he would get him one of the union cards"that Pope is giving out . . . if he shows you one, you get it if you have to take itaway from the son of . .Pope was the only electrician on duty that night.One of his duties was to startand adjust the oil pumps on the rod mill machine.He was called to perform thisjob when the machine broke down.When oil ceased to be pumped into the machine,itwould "shear pins."The machine operator or maintenance mechanic replacedthe pins.Replacing pins consumed from 11/2 to 2 hours, depending on which pinhad been sheared.The Respondent's records show that the rod mill broke down on four differentoccasions during the night of August 28 to 29.The Respondent's clock designatedtime in hundreds, not in minutes.The machine broke down at 9:18 and was re-started at 10:92. It broke down again at 11:05 and was started up at 1:54. It brokedown again at 1:85 and started at 2:95.When it broke down again at 3:28, Sampleswas called to the plant to start the oil pumps.6At 5:30 a.m. on August 29 Pope asked Samples if he could leave work "a littleearlier" as he had not had a "lunch break" during the night. Samples granted hisrequest and asked him if he was "having anything to do with the Union." Popereplied that it was "none of his business."Employee James Crawford was one of the employees whom Pope solicited to signa union card.Their conversation took place after midnight and lasted about 10minutes.Crawford did not sign a card at the time.When Crawford returned to hismachine, Supervisor Larry Chadwick came to him and asked him "about getting oneof those green cards that was floating around the mill."When Crawford said that*The record discloses that the above was Pope's starting time on the night shift, andthat the shifts of the regular production workers changed at 10 p.m.s Noles testified to the effect that during the conversation in the office, Chandler waspresent when Pope asked him (Notes) for the loan of a pencil."Pope testified to the effect thatbecause he was unable to fix the pumps he called for,Samples to help him. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDhe had not seen any green cards, Chadwick replied, "You know, one of those greencards, like Pope showed you a while ago."Crawford insisted that he had not seenany green cards.Chadwick then told him that if he did "get ahold of a card," he(Chadwick) would like to have it.Crawford's shift ended at 6 a.m. on August 29and he went home. At 6:45 a.m., J. D. Hardman, Respondent's plant superintendent,went to Crawford's house.Hardman asked him it Pope had shown his "a greenunion card-Brotherhood of Electrical Workers on it."Crawford replied "[Pope]showed it to me, . . . and I noticed it was green, . .. But I didn't get to read it. Hedidn't show it to me long enough."About 11:30 a.m. on August 29, while at his home, Pope received a message fromHolliday to return to the plant.When he got there, Holliday took him to Schoerner'soffice.Schoerner told Pope that he was discharged.Pope asked for the reason.Schoerner told him that he had been caught sleeping on the job. Pope replied thathe had been punished for that,7 and that the reason he had fallen asleep was that hehad become sick and weak after reporting for work from eating fish at his church's"fish fry."Schoerner replied, "Never the less it is on the record, looks bad."Schoerner then told him that he had been careless and had received electric shockson two different occasions, and that that was another reason for his discharge.8Schoerner then questioned Pope about some electrical contracting work that hewas doing on the side, asking him where he got his material. Pope told him.Schoerner asked him if he could "prove it." Pope replied that he could and agreedto show him the invoices covering his purchases. Schoerner also mentioned thefact that the rod mill had not operated the preceding night because of an electricalproblem.Pope told him that he had tried to correct the trouble to the best ofhis ability.As Pope was leaving the plant, he stopped to talk to employee TaylorSummerhnHolliday, who was with Pope at the time, told Summerlin to return tohis work and told Pope, "We don't want you talking to anybody that works here."Later Pope called Schoerner by telephone and gave him the "invoice numbers"covering the materials used in his contracting business.Pope's separation slipshows the reason for discharge as, "Inefficiency in work performance and violation ofcompany rule."On August 31 Noles had another conversation with Chandler.Chandler told him"they called Pope back in Saturday morning and fired him.. . . For trying to getthe Union in here.They caught him trying to get some cards signed up."Hethen asked Noles if he had been "watching for Pope over there at the latrine door theother night."Noles denied this, saying, "I was waiting on my pencil."Chandlerreplied that some employees already had been fired "about this Union, and some morewere going to get it."At 11 a.m. on August 29, employee Taylor Summerlin was called to Holliday'soffice.Holliday told him that he was to take over Pope's work on the third shift.When Summerlin asked why Pope did not handle the shift, Holliday replied, "Weare going to have to let Pope go.He was caught last night, signing up Union cards." 9The above facts are based upon the credited testimony of Pope, Noles, Hambrick,Crawford, Summerlin, Stone, and Kilgore.Chadwick did not appear as a witnessat the hearing.Testimony of Chandler, Holliday, Samples,Wyatt,Hardman,Schoerner, Bass, and Brown, contrary to the above, is not credited.In its brief the Respondent contends that Pope was discharged because (1) he slepton the job, (2) he received two severe shocks "by reason of carelessness in handlingelectricity," (3) he used "Company products in the sideline of electrical contractingbusiness," and (4) on the night of August 28 to 29, he was unable, "as an electrician,to place the rod mill in operating order when it was shut down over an electricalproblem."The Respondent contends that the last of the above reasons was "theprecipitating cause of his termination."In my opinion,the evidence conclusively shows that the Respondent's reasons forPope's discharge are mere pretexts, and that the real reason was his activity on behalfof the Union on the night in question. The Respondent's witnesses testified at length7pope testified that the above incident occurred some few weeks before his discharge,and that as punishment he was laid off for a week.8 Pope testified that he had received his first shock about 6 weeks before his dischargeand the second about 3 or 4 weeks later;that he was not disciplined at the time, andthat after the second Incident Holliday told him that he was "being a little too carelessor trying to hurry a job up too much."8 At some time during September 1959, Supervisor Bass told employee Marion Stonethat Pope was fired because he "got caught passing out Union cards in the latrine " OnAugust 29 or 30, Foreman Frank Brown told another employee, in the presence of em-ployee Charles Kilgore, that Pope had been discharged for "passing out Union cards " SOUTHWIRE COMPANY91in this connection.However,I feel that it is not necessary to discuss this testimonyin detail or to point out the contradictions and testimony which I consider incredible.A brief review of some of the testimony of Respondent's witnesses is sufficient tosupport the above conclusions.Contrary to the claim in the Respondent's brief, the evidence shows beyond ques-tion that the Respondent had knowledge of Pope's union activity before his discharge.Hardman admitted that he went to Crawford's home and asked him did he know"whether Pope was trying to get union cards signed during that night."Wyatt testified to the effect that when the rod mill was down at 9 p.m., it was theduty of the electrician on the second shift to fix it; that shortly after 10 p.m. he gotPope "out of the shop"; that that was where Pope was supposed to be when not ona job; and that he did not "blame" Pope for employees being away from theirmachines that night.Chandler testified that the rod mill machine "kept knockingoff" because "we had problem with the solution part back there"; that although Popewas on the job and started the pumps, the machine "kept knocking off"; and that he(Chandler) had nothing to do with Pope's discharge. Samples testified that he wascalled to the plant at 3:30 am. on August 29; that he "reset" the pumps; that he"waited for them to start up when they get the shear pins back in"; that "Pope wasup near the front [of the plant]. I don't remember what he was doing"; and thathe did not mention Pope in his report.From the testimony of the above three supervisors on duty the night of August 28itdoes not appear that Pope was remiss in his duties, or that any of them made areport to this effect.Their testimony does not show that the oil pumps were notfixed because Pope could not be found. In fact, the evidence shows that Popestarted up the pumps some three times that night.Admittedly, on the last occasionbe was unable to find the reason why the pumps did not function properly and hadto call upon Samples. Samples' testimony indicates that this was not unusual.ThatSamples did not consider Pope incompetent in the matter is indicated by the factthat he did not attach any blame to Pope in his report.ioAccordingly, I find that the Respondent's discharge of Pope on August 29, 1959,was in violation of Section 8(a) (3) and (1) of the Act. I also find that Chandler'sstatement to Noles onAugust 31constitutes a violation of Section 8(a) (1) of theAct since it contains a threat of reprisal.3.Horace H. NolesNoles was hired on June 29, 1959, as a "rod mill mechanic and welder."Heworked under Supervisors Bass and Howard Spradlin. Some few days after he washired,Noles had a conversation with Bass.Bass told him that he had heard that he(Noles) had "lived a pretty rough life in the past."Bass said, "We heard that youhave drank a lot, fought a lot, and took your shotgun and run your folks off fromhome."When Noles denied the charge,Bass said,"The past life don't matter. .We've all done things we shouldn't have done. . . . What we are looking to now isthe future. . . . You are doing good work here so far, and we just want you tocontinue."When Noles was hired, Bass told him that he would start at $1.25 an hour; butthat as soon as he could "run a shift" by himself he would be raised to $1.50.Duringabout the latter part of July 1959, Noles was put on the second shift by himself.After working on this shift for a few weeks he complained to Bass that he had notreceived the promisedincrease.The following week Holliday brought him his checkand told him that he had got him a raise of 10 cents.When Noles complained thathe had been promised $1.50, Holliday told him that he was doing "a good job" andthat he would receive the other 15 cents in 4 weeks as "a quarter an hour increasewouldn't go through the office all at one time."During the middle of August, Noles had a conversation with Supervisor Spradlin.Spradlin asked him if he had heard "much about this Union."Noles replied thathe had not heard "too much" about it. Spradlin then said that the Union might helpthe employees to make more money, but that he did not know if it would helpthe supervisors.Noles answered that he thought that the Union "will help theemployees."Noles' part in the incident involving Pope on the night of August 28, 1959, hasbeen related and found above.The conversations between Noles and SupervisorChandler on that night and on August 31 also have been found above.Noles was discharged by Holliday on September 3, 1959.Holliday told him,"Horace, you've been here almost three months, and your insurance is fixing to come10 Samples testified that Holliday told him that he had fired Pope "for neglectinghis job." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto effect....It's company policy that Mr. Schoerner always talk with the em-ployees; but . . . he just never has gotten around to you. . . I hate to do this, butthey have put it on me to let you go."Holliday also told him that his work wassatisfactory.When Noles asked him the reason for the discharge,Holliday replied,"Your union activities,and your personal references did not meet Southwire's expec-tations."Concerning the latter reason Holliday explained that he had heard thatNoles did "a lot of fighting";that he had run his people "away from home" with ashotgun;and that he was an"alcoholic."Holliday refused to name the allegedinformer.When Noles questioned him about the "union activities,"Holliday replied,"Well, there's been some of it going on, you know."Noles then stated that he was nota member of any union and that he"might have said the wrong thing to the wrongperson."11Noles' separation slip states the reason for the discharge as, "Mr. Noles'personal references failed to check out."Noles called Holliday on September 4 and told him that the charges against himwere not true and that his wile wanted to talk with him.Holliday replied, "No.That's not necessary,Horace.1 don'tbelieve all those things could be true on any-body."Noles again told Holliday that he did not belong to a union and that heneeded the job.Holliday said that he would try to "get the other fellows"to agreeto taking Noles back and that he would let him know in a few days.Some fewdays later Holliday told Noles that the Respondent did not need anyone at that time;but that if an opening occurred,he would let him know.Holliday gave Noles aletter of recommendation,dated September 7, 1959, which states, "Horace H. Noleswas employed under my supervision from June 29, 1959 to September 3, 1959.Hiswork while on the job was satisfactory.His attendance was regular and on time."One or two days after Noles' discharge,Supervisor Chandler was in a group ofabout four employees,includingMax Crook and Hudon Ivey. Ivey remarked thatNoles was absent and asked where he was. Chandler replied that Noles had beendischarged because of"his reputation"and "union cards."On November 3, 1959,Schoerner had a conversation with employee Stone during which he told Stone thatNoles had been discharged for getting employees "signed up" in the Union.The above facts are based upon the credited testimony of Noles, Crook,Ivey, andStone.The contrary testimony of Chandler,Spradlin,Holliday, and Schoerner hasnot been credited.The Respondent contends that Noles was discharged because it had received re-ports detrimental to his reputation.Holliday testified, in substance,that Noles hadbeen hired while he (Holliday)was on vacation;that when he returned, he re-ceived"somereports that Mr.Noles, in the past,had had a reputation of being avery rough individual";that after receiving these reports an investigation was com-menced; that the Respondent's insurance plan becomes effective 90 days after a newemployee is hired; that the records of such employees are reviewed prior to saideffective date to determine "if we want to consider them for long-range employmentwith the company";and that"ifwe don't want them for long-range employment,then they are terminated."Concerning the reason for Noles' discharge, Schoernertestified that he had received reports that Notes "had a rough background with hisfamily, drinking and the law in Franklin County";that he did not decide to make anyinvestigation at the time because"on the basis of these first reports that came to meI understood that this had been discussed and our people had been assured that thesewere things that had happened sometime in the past and Noles was presented tome as being a good mechanic and doing a good job and we, at that time, were goingalong on the basis that this was past history in Noles' career and we would take noaction on it"; that thereafter he learned from the manager of Southland ConcreteCo.,Noles' last employer, that "within the last three months that[Noles] hadpulled a knife on an employee";and that"this happened at the same period when[Noles'] file came up for review at the end of a three-month or 90-day period priorto our making him what we would classify as a permanent employee and putting inhis insurance and I believe I saw his file and just felt this incident was too recent andthatwe better go ahead and not consider Noles as a long time employee atSouthwire Company."The undisputed evidence shows that the Respondent had no complaints aboutNoles' work.In fact, the evidence indicates that the Respondent considered Nolesa "good mechanic"and employee, especially in view of the fact that he had receivedone wage increase and had been promised another.Schoerner's testimony showsthat the original adverse reports on Noles'character had not been taken tooseriously by the Respondent.This is confirmed by Bass' conversation with Nolesshortly after he was hired.However, according to Schoerner,the alleged knifen Noles testified that on August 28 he signed a union card at the home of employeeMarion Stone. SOUTHWIRECOMPANY93report settled the matter.Except for his statement that "this happened" at the endof a "90-day period," presumably after Noles first was employed, Schoerner didnot give the date when he received this report.Holliday, who discharged Noles, didnot mention the knife charge in his conversations with Noles on September 3 and 4.As pointed out in the General Counsel's brief, Noles had worked a total of only66 days when he was discharged. So that it would appear that Noles' employmentrecord did not come up for review at the "end" of the "90-day period," as testified toby Schoerner.Further, the discharge occurred only 6 days after Noles had assistedPope, as related and found above.That the Respondent had fully investigated theunion activity on August 28 is clear from the record in Pope's case.Also, that theRespondent either knew or suspected Noles' part in such activity is shown byChandler's conversations with him on August 28 and 31.In conclusion, I am unable to believe the testimony of Chandler and Holliday tothe effect that they had no knowledge of Noles' union activity.According to them,the Respondent either had no knowledge of or took no interest in the union activityon the night of August 28. That this is not so is conclusively shown by Hardman'sadmitted visit shortly after the end of the shift on August 29 to the home of Craw-ford and by his questioning of Crawford concerning Pope's union activity.Accord-ingly, I find that the reason claimed by the Respondent for Noles' discharge is apretext, and that it discharged him for his activity on behalf of the Union in violationof Section 8 (a) (3) and (1) of the Act.4.ClydeW. JordanJordan first was employed by the Respondent in October 1954. Shortly there-after he enlisted in the Army where he served for 4 months and was discharged be-cause of poor eyesight.He then returned to work for the Respondent and was em-ployed for about 4 years, or until December 1958 when he voluntarily quit for workinAtlanta.He was rehired by the Respondent on October 5, 1959. During mostof his employment, including October 1959, Jordan's job was "recoiling" in theshipping department.On October 5, 1959, Jordan had a conversation with Schoerner.At 10:30 p in.Schoerner came to Jordan's place of work and asked him when he had returnedto work for the Respondent. Jordan replied that he had started that morningHethen told Jordan, "Well, I guess you've heard that we are having union troubles."When Jordan admitted that he had heard "a little about it," Schoerner told him thatit looked like the Union was "coming in here" and that he would close the plantbefore he would "run it under the Union." Schoerner asked Jordan if he had"worked under the Union" in Atlanta. Jordan replied that he had not.It is found that the above threat of Schoerner to close the plant is violative ofSection 8 (a) (1) of the Act.On October 8 or 9 Jordanwas inthe shipping office with employee Hewell Wilsonand several other employees.Supervisor Oscar Norton also was present.Wilsonasked Jordan what he and Schoerner had been talking about on October 5. Jordanrepeated the conversation and added that he thought that the employees would "makea lot more money" if the Union organized the plant.A day or two later Jordanwas called to Hardman's office.Hardman waited until Norton arrived, and thenasked Jordan if he had been telling the employees that Schoerner had told him thathe would "not run the plant under the Union."Hardman told Jordan to go tell theemployees that Schoerner did not make the above statement, and that everythingwould be all right if he would do that.At sometime shortly after he was hired Jordan signed a union card.At the endof the shift on October 13, 1959', Hardman discharged Jordan.When asked for areason, Hardman told him, "Well, in our long range program at Southwire, we arelooking for employees that will be satisfied with their job; and . . . I don't think youwill be.And I can let you know right now that you will never go any higher thanwhat you're on " Jordan's termination slip showed the reason for discharge as"Not qualified in technical skills."Prior to his reemployment on October 5, 1959, Jordan had a physical examina-tion.The doctor's report showed that Jordan's eyesight was poor and stated, "Irecommend Mr Jordan is physically qualified for limited work.He should not beallowed to work around heavy machinery, etc."This report is dated and wasreceived by the Respondent on October 5,1959.Hardman testified that he did not know that Jordan was a member of the Union;that he learned about Jordan's statementto employees in the plant from Schoernerwho "found out [Jordan's quoting of Schoerner] and told me that Clyde Jordanhad put out this rumor and told me to check into it": that he did not know howSchoerner learned of Jordan's statementin the plant; that he dischargedJordan on 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchoerner's order;and that Schoerner told him what to put on the discharge slip.Norton testified that he overheard Jordan's statement concerning Schoerner and"reported it to Mr. Hardman." Schoerner testified that"firstOscar Norton andthen later Hardman"told him of Jordan's remarks in the plant;that he did not knowthat Jordan was an adherent of the Union;that the reason for Jordan's dischargewas based upon the doctor's report;and that"When[Jordan]was hired,the fellowwho was taking care of the personnel work just assumed that he was all right.Hehad worked for us before,and he had sent him over to the hospital,or the doctor,as a routine matter;and he frankly never should have been hired.If he hadproperly read the doctor's certificate,he never would have been hired."Other than Jordan's statement on October 5 in the presence of Norton, whichmerely indicated that he was in favor of the Union,there is nothing in the record toshow that Jordan was active on behalf of the Union.I am of the opinion that thisfact, standing alone, is insufficient to ascribe an illegal motive to the Respondent inthe discharge,particularly in view of the adverse medical report.While there aresome conflicts in the testimony of the Respondent'switnesses,as pointed out inthe General Counsel's brief, I do not believe that they are of such a serious natureas to justify my rejection of the Respondent's defense.Accordingly,I find that theRespondent did not violate the Act by discharging Jordan.5.Marion D. StoneStone was hired by the Respondent in August 1958.He worked as a welder inthe maintenance department under the supervision of Bass, who in turn was underHardman.During August 1959,Stone and employees Pope and Taylor Summerlintalked about going to Atlanta for the purpose of getting the Union to help themorganize the plant.As related above,Pope went to Atlanta.When Pope returned,Stone obtained some union cards from him. Stone solicited employees to sign thecards in the plant and elsewhere.About 40 employees signed cards for him.AfterSprewell was discharged and during the latter part of August 1959,he went toStone's home and gave him some more union cards. Stone thereafter"contacted"Sprewell "off and on."Stone and employee Clarence Cash worked near to one another in the plant, with"just a rail" separating them.On September 1, 1959,while they were talking, Hard-man came to Cash's place of work and told him that he wanted to talk to him.Hethen took Cash to a conference room.He asked Cash if he thought Stone was "forthe Union"and if Stone had said anything to him about it.Hardman stated thatCash and Stone "talked a lot together,"and that he "just wondered"what theytalked about.Cash replied that they talked about "just first one thing and thenanother."Hardman then remarked that employee Taylor Summerlin came "backthere and talked a lot."Cash told him that "Summerlin talked a lot, and most of itwas about women."Hardman asked Cash to keep him informed if he heard "any-thing."Cash said that he would.It is found that the above interrogation by Hard-man constitutes interference,restraint,and coercion.After the above conversation, Stone talked to Cash.Stone then went to Hardmanand told him that he had met a Charles Atkins in Carrollton,who had wanted toknow"if any Union cards were circulating around in the plant." 12Hardman wantedto know where the man was from.Stone said he was from Atlanta.An hour or twolaterHardman came to Stone and told him that he had forgotten the name of theman. Stone repeated the name; and Hardman wrote it down on a piece of paper.Hardman then said, "Feel free to come to me any time you find out anything aboutthe Union."As related and found above, Stone had a conversation with Supervisor Bass aboutthe middle of September 1959. Stone asked him if there was any truth"that theUnion is still trying to come in the plant."Bass replied that the Union was activeand referred to the discharges of Sprewell and Pope.He told Stone that he did notthink the Union ever would get in the plant and that he believed that "Roy Richardswould close the door and move his plant somewhere else before he'd let the Unioncome in."When Bass referred to "the progress of Southwire and the communityin the last ten years," Stone replied,"look how much more progress Southwire andsouth would have been made if there had been union wages paid."Bass then askedStone if he was for the Union.Stone answered that he was not but that he was"for the union wage scale or somewhere close to it."22 Stone testified that Charles Atkins was a fictitious name, and that he"decided thatthe Company might get wind that I was connected with the Union, so to throw the sus-picion off of myself, I went . . . to J. D. Hardman " SOUTHWIRE COMPANY95On the night of October 3, 1959,Stone got involved in an altercation with theCarrollton police.Stone was so badly injured that he was admitted to the hospitalthe following morning.He was placed under arrest,but was permitted to remainin the hospital.13He was due to report to work on October 5, but sent word throughhiswife that he would be absent.He was in the hospital for 5 days. Schoernervisited him on October 5.Upon being asked,Stone related the details of what hadoccurred on October 3. Schoerner asked him if he had gone to the office of BobJenkins, a Carrollton lawyer with whom Stone had had an argument before his in-volvement with the police, in order to "get him to help organize this Union."WhenStone replied that that was not his purpose, Schoerner said, "Are you sure you didn'tgo down there to leave a retainer's fee."Stone denied this. Schoerner then askedhim if Sprewell had visited him and if he had signed a "union card." Stone replied"no" to both questions.Schoerner told Stone that while he(Schoerner) was outof town,"a union organizer had got in the plant"; but that the organizer"didn'tlast very long" as "we found him out." Schoerner ended the conversation by tellinghim that he was not fired but that he was "going to investigate what you gotinvolved in."Some few days later Schoerner visited Stone again.He told Stone that he hadinvestigated the police incident;that when he felt able, he should return to theplant, and that Stone should talk to him before he reported for work.On October 15 Stone returned to the plant to report for work and went toSchoerner'soffice.Marvin Martin,the Responent's personnel director was presentduring at least part of this meeting.Schoerner told him that he could not put himback to work at that time because"there is so much confusion and turmoil in theplant about the Union."He then stated that he understood that Stone,Cash, andSummerlin were "pretty good friends."When Stone admitted this, Schoerner asked,"What do you boys talk about so much?" Stone replied that they talked aboutfarming, school,and jobs in the plant.Schoerner then asked him how Cash andSummerlin felt about the Union.Stone answered that as far as he knew they werenot interested in the Union.Schoerner ended the conversation by stating that hewas going to check further on Stone's"past and all" and with some of the com-panies for which he had worked,and that he would let him"know something in afew days."After about a week,when he did not hear from him,Stone returned to Schoerner'soffice.Schoerner told him that he still was undecided about letting him return towork;that some employees had told him"voluntarily"that Stone was a"union man"and was getting employees"signed up"; that he got contrary information from otheremployees;and that he was confused and did not know what to believe since someof the employees were "reliable."Schoerner again questioned Stone about Sprewelland Jenkins,particularly as to whether or not the latter had any connection withthe Union.He also wanted to know who had recommended the lawyer whom Stonehad retained in the matter involving the police.He asked Stone if he(Stone) hadsigned a union card.When Stone replied that he had not, Schoerner asked him ifhe knew of any employees who had. Stone answered that since he had been out ofwork, he had talked to "lots of the employees"who had told him that they hadsigned union cards; but that he would not name any of them as he did not want toget them"involved in it."Schoerner then stated that from further"checking" hehad discovered that Stone had worked on an oil rig in Texas which a union had at-tempted to organize,and that Stone had "taken over the drilling rig and finisheddrilling the well" (acting against the interests of that union).Stone did not denythis.Schoerner ended this conversation by saying that it looked like Stone "was avictim of circumstances"and, "my hands are tied from helping you,. . .but yougive me a little bit more time,I will see what I can do."Stone had an appointment to meet Schoerner on November 3, 1960. Schoerneragain asked him if Sprewell had contacted him.When Stone replied that he hadnot, Schoerner asked him if Noles had talked to him about the Union.Stone an-swered,"No." Schoerner then said,"Do you know we had fired Horace Noles be-cause he was getting men signed up..Iwonder why he never approached youabout the Union?"When Stone replied that he had told Noles that he was "againsttheUnion,"Schoerner said, "Well, perhaps that was the reason."Schoerner thentold him, in substance, that since the advent of the Union the Respondent had in-vestigatedmost of its employees;that some had "police charges, one thing oranother against them one time or another";that if such employees got involved with13As a result of the above incident, on February 12, 1960, Stone entered a plea ofguilty to the charge of "Assault with Intent to Murder"in the Superior Court for CarrollCounty, for which he received a suspended sentence of from 3 to 5 years 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union,the Respondent would use their past record as "an excuse for firing them";that the Respondent could not put Stone back to work and discharge other em-ployees for the same reason; that the Board was going to hold a hearing on Novem-ber 12 and probably conduct an election thereafter,that since"thismight go onfor several months," it might be best for Stone to find another job; that when the"union business all gets out of the plant,"the Respondent might consider rehiringhim; and that he would not put anything on Stone's separation notice that wouldprevent him from drawing unemployment insurance.Stone's separation notice,dated November 3,1959, states the reason for discharge as, "Based on a police re-port of misconduct,company policy prohibits emplcvtng at this time."At sometime after October 3, 1959, employee Isom Chandler had a conversationwith Schoerner about Stone. Schoerner questioned Chandler as to whether or nothe was afraid to work or would work with Stone if the Respondent brought Stoneback to work.He also asked Chandler if he considered Stone to be"a dangerousman" and if he thought Stone drank on the jobChandler gave negative answersto all of the above questions.However, Chandler told Schoerner that at one timeStone "picked Preacher up" and "hooked him in his belt[on the hook of a hoist]and his toes just barely touching the ground."The above facts are based on the credited testimony of Stone, Cash, and IsomChandlerContrary testimony of Schoerner,Martin, Hardman, and Bass has notbeen credited.Schoerner testified,in substance,that"almost immediately"after Stone was hiredit became apparent that Stone was a "good mechanic"and that the Respondent hadfound"a real goodman"; that "as the weeksrolled by," however,he received com-plaints from supervisors that Stone was"sarcastic"and "could only take orders fromone man";that he learned of one incident of Stone "actually kicking [Supervisor]Chandler in the seat of the pants";that he did not want to discharge Stone over thepolice incident until he had been tried;that during one of his conversations withStone he questioned him about rumors in the plant as to whether or not he was a"gangster"or a "union organizer";that from his conversations with Stone he got theimpression that Stone"was definitely anti-union,that he didn't feel that he neededanyone to fight for his rights, that he was able to take care of himself";that hereceived a report from Martin which disclosed that Stone at one time had had afightwith a union "person";14 that this"confirmed"his impression that Stone wasantiunion;that one of the reasons why he did not discharge Stone when he firstlearned of the police incident was that he did not want Stone to lose the benefits ofhis hospital insurance; and that because Stone was late for their last appointmentand parked his car in a "positively no parking"zone at the plant he finally decidedto discharge him.Martin testified that he made an investigation"by telephone" ofStone's past;that the investigation disclosed that Stone on three occasions had had"trouble of some kind"inKansas,Oklahoma, and Texas; and that in Texas "Stonehad gotten in an argument with a Union representative, and had struck the man."Holliday testified to the effect that at some undisclosed time when Stone was workingunder his supervision in the rod mill, Stone had a dispute with a mechanic overequipment and the working area; that as a result he warned Stone that he wouldbe discharged unless he cooperated "with the foremen and with the employees";that he reported to Schoerner about the problem he had"with supervising Stone,"telling him that the employees"were afraid that [Stone]might do some physicalviolence to one of them"; and that after the incident with the police he advisedSchoerner not to put Stone back on the job.In my opinion,the evidence shows clearly that Schoerner finally decided to dis-charge Stone because he suspected that he was one of the leading adherents ofthe Union.He interrogated Stone continually concerning his sympathy and activityfor the Union.In fact,Schoerner admitted that he asked Stone if he was a "unionorganizer."Itmay be that early during his conversations with Stone he had theimpression that Stone was against the Union.Stone certainly tried to create thisimpression,and this may explain why he was not discharged immediately after hisinvolvement with the police.However, it appears that Schoerner was not satisfiedwith the answers because he continued to question Stone about the Union.The evidence shows that Stone solicited many employees to sign union cards,obtaining signatures from about 40.The case is replete with evidence showing thattheRespondent'ssupervisors, including Schoerner, extensively interrogated em-ployees concerning union activity in the plant.I am satisfied that from this investi-gation Schoerner learned enough to suspect Stone.Immediately after the police incident Schoerner told Stone that he was not dis-charged and not to "worry" about his job. From this it appears that the Respondent14 In this testimony Schoerner apparently refers to the "oil rig in Texas." SOUTHWIRE COMPANY97-had no established policy regarding employees with police records, at least not atthat time.Nor was there any talk about Stone first being cleared of the charge.as a condition of continued employment.That Schoerner either was not too con-cerned about the police incident or was satisfied with Stone's explanation of it 15 is.indicated by the fact that during his second visit to the hospital he told Stone toreport for work when he was able. This conversation took place after Schoernermade an investigation into the matter.Schoerner's final conversation with Stoneshows that the reason for discharge given on the separation slip was merely a-pretext.Accordingly,I find that the Respondent,by refusing on and after October 15,_1959, to let Stone go to work, and by discharging him on November 3, 1959, dis-criminated against him within the meaning of Section 8(a)(3) and(1) of the Act.I also find that Schoerner's interrogation of Stone concerning his activity and that_of other employees on behalf of the Union and his threat of reprisal because of suchactivity constitute interference,restraint,and coercion.6.Taylor SummerlinSummerlin was hired on July 2, 1958.He worked as an electrician in the main-tenance department under Supervisors Samples and Holliday.Summerlin had a.conversation with Sprewell as the latter was leaving the plant on the day that hewas discharged.About 2 days later, on or about August 19, 1959, Summerlin wascalled to Schoerner's office, where he had a conversation with Schoerner and Holli-day.Schoerner asked Summerlin what he and Sprewell had talked about.WhenSummerlin replied that they had talked"about one thing and another," Schoernerasked him if Sprewell was trying"to get the Union here at Southwire."Summerlinanswered that he did not know and that he did not want to be"a Company pimp."Schoerner then said, "Well, I would like to know about Fred Sprewell-any in-formation you have on him, his purpose here, and everything."Summerlin saidthat he had not known Sprewell "until that day.He introduced himself to me."Schoerner asked him what he knew about the Union.Summerlin replied that he did'not know "too much about it." Schoerner said that "Southwire is 100%againstthe Union";that he did not like Sprewell because of a speech he had made at ameeting of the chamber of commerce;that he had worked"at one place" where a_union established picket lines;and that "all the Union does is just cause trouble."He then asked Summerlin if he would be"willing to go along with them in keeping--the Union out of Southwire."Summerlin replied that he would be willing to givehim any information he could get.Schoerner asked him if he saw Sprewell take"some production sheets missing off the bulletin board out here," stating that he had"two witnesses that know Fred got them."Summerlin replied-that he did not see-Sprewell take the sheets but that he had heard that "the two witnesses"got a raiseof 10 cents an hour. Schoerner denied this saying that raises were not given for-information.When Summerlin said that he did not think he was getting the raisesto which he was entitled,Schoerner answered,"Well, we are going to send an elec-trician up North to Minneapolis Honeywell to study temperature controls."He-told Summerlin that he thought he would "be the one sent up there" if he helped'"in keeping the Union out of Southwire."Holliday, when asked by Schoerner, alsoconfirmed this.Summerlin then said that he was not satisfied with what he was,making at Southwire and that in a few days he was going to Warner-Robins Air-Base to check on a job. Schoerner asked what he expected to make there.WhenSummerlin replied, "Over$2.00 an hour," Schoerner said; "Well, the Company isdoing pretty good at the present time.If you will help us out and keep the Unionout of the Company, I believe it won't be long before you are making$2.25 here.On August 24, Summerlin had another conversation with Schoerner.Schoernermet him after work that night behind the Carrollton hospitalSchoerner againquestioned him about Sprewell and the Union.Schoerner told him, "Any helpfulinformation you can give us about this Union,.I'llappreciate it."Summerlin.replied,"Iwill go along with you on anything."During the conversation Summerlintold Schoerner that he had 2 weeks to make up his mind-about a job at Warner-RobinsAbout I week after the above conversation,Schoerner came to Summerhn'splace of work and asked him how the Union was"coming along."When Summerlinreplied that he did not know,Schoerner asked him if he had been talking to Sprewell.Summerlin admitted that he had but that he had not found out anything as they were-"just talking."Schoerner then said, "You told me that you were-going to help out15 Stone testifiedat length and without contradictionconcerningwhat transpired on-the night of October 3, 1959624067- 62-vol. 133-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company. . . I found out you're the main source for the Union.You'retalking to Fred [Sprewell], and you're not telling us nothing.You're just beatingaround the bush."Summerlindenied this and said that he would let him know ifhe found out anything.As related and found above, on or about September 1, 1959, Hardman interrogatedemployee Cash concerning what he and Summerlin had been talking about; andCash told him that Summerlin "talked a lot . . . most of it was about women."On October 15, 1959, Summerlin had a conversation which lasted about 5 minuteswith employee Crutchfield.This was in the plant away from Summerhn's place ofwork and during working hours.Roy Richards, president of Respondent, was nearbyat the time.Richards reported this to Holliday.Holliday then made out a "warningslip" for Summerlin and instructed Samples to have Summerhn sign it. Sampleswent to Summerlin and said, "Roy Richards caught you out yonder, talking toCrutchfield a while ago. Is there anything wrong with Crutchfield's machine?"When Summerlin admitted that nothing was wrong with it, Samples showed him thewarning slip and asked him to sign it. Summerlin refused. Some few minutes laterHolliday came to Summerlin and asked him tosignthe warning slip.Summerlinagainrefused to sign the slip, saying, "I just can't understand this around here-y'alltrying to give me this warning slip, me just talking to him a few minutes.16.Anytime my work is not satisfactory-that it don't come up to standard, if you'll letme know, .. . I'll quit."The following day, October 16, Summerlin was called to Holliday's office.Holli-day told him that he had received a report which was "generally around the mill" thathe (Summerlin) had told him (Holliday) "to ram the warning card." Summerlinadmitted that he had spread the report and offered to sign the warning slip.Hollidaysaid that it was no longer necessary to sign the slip as it had already gone into Sum-merlin's personnel file, that that was not the question at the moment, and that he feltthat Summerlin's services were no longer needed.Summerlin stated that he hadreceived notice the day before that he did not get the job at Warner-Robins; and thatifHolliday discharged him, it would make it difficult for him "to get work of asimilar nature in the area."Holliday reminded him that he (Summerlin) hadstated that he would quit if his services were no longer needed.He told Summerlinthat if he wanted his termination papers to show that he "quit to seek employmentelsewhere" rather than to show a discharge "for insubordination," he would be gladto accommodate him. Summerlin agreed to this.Summerlin received a termination slip dated October 21, 1959, showing the reasonfor termination as, "Accepted another job."Another slip dated November 3, 1959,shows the reason as "Quit to seek employment elsewhere."In making the above findings I have credited Summerlin's testimonyas to his talkswith Schoerner and Holliday's testimony concerning the conversation on October 16.I find that the Respondent did not violate the Act in terminating the employmentof Summerlin.He did not join the Union and it does not appear that he was activeon the Union's behalf to any appreciable extent. In fact, he gave the Respondent tounderstand that he was against the Union and was willing to inform against it.Thefacts found above show that Schoemer became dissatisfied with the amount of in-formationpassed onby Summerlin and accused him of being active for the Union.Itmay be said that this, at least, shows that Schoerner was suspicious of Summerlin'sreal sympathies.That may be thecase;but I do not believe that it affords sufficientgrounds, standingalone, to reject the Respondent's reason for the termination.Asidefrom the lack of any open activity on Summerlin's part for the Union, it should benoted that he denied Schoerner's charge and offered to continue to get informationabout the Union. Further, this last conversation with Schoemer was about a monthand a half before Summerlin's termination.Accordingly, it will be recommended that Summerlin'scasebe dismissed.It isfound that Schoerner's interrogation of Summerlin concerning the Union and hispromise of benefit if Summerlin would obtain information regarding the unionactivities of employees are violative of Section 8(a)fl) of the Act.7.Tommie Lee FarmerFarmer was employed by the Respondent since about 1953.He operated a wiredrawing machine for 4 or 5 years prior to the times mentioned herein. Farmer actedas a union observer in the election held on December 31, 1959.During about the middle of December 1959, Farmer had a conversation withHardman.Hardman mentioned the coming election, and asked him how he felt11 Summerllntestified to the effect that he had talked to employees "like that before"but hadnever received any warning slip. SOUTHWIRE COMPANY99about it.Farmer told him that he was "for the Company." 17Hardman's interro-gation is found to constitute interference.On December 31 Farmer was on the night shift working on scrap. About 2 a.m.he went to the restroom for about 10 minutes.While he was there, Hardman openedthe door and "looked in" on him.About 3 a.m. he went to the rod mill in order towarm his feet by the furnace.As he returned to his place of work he met Hardman.Hardman said that he had been watching him; that he had been to the restroom andhad been "horsing around over the null"; that he had not done any work; and thatif he did not intend to work he should punch out and go home. Farmer returned towork.He punched out at 5:15 a.m. and then acted as a union observer at theelection.He returned to work that night at 10 p.m.While he was talking to anotheremployee about the work, Foreman Chadwick told him, "Tommie, 1 put you backthere to work in that area. . . . I mean for you to stay back there in your areaand.work."On January 8, 1960, Farmer worked on the wire drawing machine.When he re-ported for work, he went to Chadwick for instructions. Chadwick told him to finishthe order of the operator on the last shift.Farmer checked with this operator andfound that he had been having trouble with the machine.Farmer also had troublewith the machine and reported it to Chadwick.Chadwick said he would get him a"larger starting die."Later Chadwick brought him to the office and read him awritten statement of what had been said during their conversation on the night ofDecember 31.When Farmer refused to sign the statement, Chadwick told him togo back to work.18 Later that same night Schoerner came to Farmer's place of workand looked in the scrap can in front of his machine. Schoerner said to Farmer,"Didn't I teach you better than to mix scrap and paper together?"Farmer deniedmixing the paper with the copper, pointing out that he had not run the machine "ina long time." Schoerner ordered him to get the paper out of the can. Schoernerquestioned him about the bobbin and wire being run on his machine. Farmer toldhim.Schoerner then went to Foreman Norton's desk.After talking to Norton, hecalled Farmer over to him and said, "You lied to me.. . You told me you wererunninghard drawn wire."When Farmer admitted this, Schoernersaid,"I havechecked with the foreman to see what kind of wire you were running. . . you'rerunning soft drawn wire."Farmer replied, "Mr. Schoerner, we don't run softdrawn wire on the machine-not that I know of. . . . We run it on bobbins, andthen it goes into the furnace and comes out soft drawn." Schoerner then asked himif he had refused to sign a statement for Chadwick. Farmer admitted this.Hardmanapproached them at about this time; and they took Farmer to the office.Schoerner told Hardman to make out two warning slips for Farmer.19WhenFarmer asked the reason for the slips, Hardman answered, "One is for telling Mr.Schoerner a lie, and the other is for refusing to sign a statement for the foreman."Farmer denied that he had told a lie and said that the statement was not true.Hardman then went and got Chadwick, who repeated the same facts as set forth inthe statement.Farmer refused to sign either the statement or the warning slips.Schoerner then gave him a layoff of 2 days.Hardman told him that the next time hegot a warning slip "we will send you home again for two weeks on any little thing."Some few weeks later Hardman came to Farmer's machine and told him, "Tom-mie, this is a one-man job. I don't want Charlie Allen over here helping you nomore."Allen was the rod welder for Farmer's machine and in the past had helpedFarmer when he had an emergency. Hardman also told Farmer that he wanted areport from him "about every kind of trouble" he had that day with his machine.Some few days later or on January 27, 1960, when Farmer reported for work,the operator of his machine on the preceding shift told him that he had had "troubleall that night" and that about half of the wire that he had produced had been re-jected by the inspector for being "too soft."When Farmer operated the machine,he noticed that it was not operating properly because copper dust was "flying back in[his] face."Farmer then told Chadwick, "The block is skipping in this wire."Chadwick told him to continue to run the machine.Later Chadwick came backand weighed a bobbin of wire.He told Farmer that the wire was "over-weighing it-self."Farmer cut samples of wire from the bobbins produced and set them asidefor the inspector.Farmer was concerned "about the scratch" and was waiting for17Farmer testified that he had signed a union card sometime during October and thathe had obtained signatures on cards from five or six other employees.18 Farmer testified that he did not sign the statement because it "wasn't right," butthat he did not tell this to Chadwick.19Farmer testified that until this time he had never before seen a warning slip. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe inspector to check on it.When the inspector did not appear,20 he ran two morebobbins and then "sat down" because the dust was coming back to his face "soheavy."While Farmer was feeding the wire back "to the take-up machine" in orderto find out if it had a "scratch"in it,the inspector came by and picked up asample.He told Farmer that the wire had "a scratch." The inspector rejected twobobbins.After checking with Chadwick and obtaining "another die," Farmer con-tinued to operate the machine until the end of the shift 21As he was explaining the trouble to the operator on the next shift, Farmer wascalled to Hardman's ofhce.Chadwick was present.Hardman asked Farmer if heknew that he had run two bobbins of "bad wire."When Farmer admitted this,Hardman gave him a warning slip and told him to sign it. Farmer said that hedid not want to sign it.Hardman, using profane language, told Farmer that he(Farmer) had signed "too-much already," 22 and that he was going to sign the slip.Farmer refused.Hardman then called Schoerner and asked him if he could dis-charge Farmer.As a result, Hardman and Farmer went to Schoerner's office.Schoerner interrogated Farmer concerning the production of the faulty wire andasked if he could see or feel the scratch in the wire. Farmer answered that he couldnot.Martin, who was present, said that he could see the scratch. Schoerner askedFarmer why he would not sign the warning slip. Farmer stated that he had oncesigned a contract which had cost him some money and that his lawyer at the timehad told him not to sign anything unless he knew what he was signing. Schoernerthen gave Farmer a layoff of 2 weeks.The above facts are based upon the credited testimony of Farmer.Contrarytestimony of Hardman, Schoerner, and Martin has not been credited.The first layoff was for the alleged reason that Farmer had lied to Schoerner.From the state of the record, including the testimony of Hardman and Schoerner,it is not possible for me to determine in fact if Farmer had or had not lied, unless Iaccept the testimony of one side or the other at face value.There is testimony con-cerning "soft" and "hard drawn wire" and "light" and "heavy bobbins." In thisconnection it is noteworthy that on January 27 some wire on the preceding shift hadbeen rejected for being "too soft."Perhaps this was the kind of wire referred to bySchoerner in his conversation with Farmer as being "soft drawn," or which resultedfrom using "light bobbins," mentioned in Hardman's testimony.At any rate it isunexplained in the record, at least to the Trial Examiner's satisfaction.As for the second layoff, the evidence shows conclusively that Farmer producedtwo bobbins of defective wire 23Farmer knew that the machine was not operatingproperly because of the copper dust and was concerned about "a scratch."The in-spector told him that the wire had a scratch when he rejected it. Farmer, althoughhe later stated that he could not see or feel the scratch, admitted to Hardman that thewire was defective.The evidence indicates that the Respondent was looking for an excuse to takereprisals against Farmer because he acted as a union observer at the election. Im-mediately after it learned that Farmer was a union observer, the Respondent main-tained a close watch on his work, restricted his movements in the plant and made hisjob more difficult by taking away his help. It does not appear that any other em-ployees were accorded this treatment.The warning slip for refusing to sign a state-ment for Chadwick further indicates that the Respondent was seizing upon pretexts.As far as the second layoff is concerned, Farmer testified without contradicition tothe effect that he kept Chadwick, his foreman, informed of the trouble that he washaving with his machine; and that Chadwick instructed him to continue to operateit.From this it would appear that Chadwick was more to blame for the wire thanFarmer.However, Chadwick was not called as a witnessFinally, although Farmertestified without contradiction that a considerable amount of rejected wire was uro-duced on the shift preceding his, it does not appear that the operator was laid off orotherwise punished.Accordingly, I find that the Respondent by laying off Farmeron January 8 and 27, 1960, violated Section 8(a)(3) and (1) of the Act.20 Farmer testified that it had been his custom to take samples "to the inspector's room,"but that Hardman had told him to cease this practice.21Farmer testified to the effect that his machine still was not operating properly at theend of the shift22Farmer testified, "I hadn't signed nothing but a union card and some papers out thereat the election that went on, that I was an observer."23Hardman testified that the weight of the wire amounted to approximately 2,000,pounds and that "it would have to be reprocessed and go into a smaller wire because itcouldn't be used for that particular wire " SOUTHWIRE COMPANY101C. Interference,restraint,and coercion1.In the complaint casesSince on or about August 1,1959, until December 15, 1959,and after Decem-ber 31, 1959, the named officers and supervisory employees engaged in the followingconduct which I find to be violative of Section 8(a) (1) of the Act:J.D. HardmanHardman interrogated employees concerning their union sympathies and activitiesand the union sympathies and activities of other employees.He told employees thatRichards would close the plant if it was organized by the Union.Roger SchoernerSchoerner interrogated employees concerning their union sympathies and activitiesand the union sympathies and activities of other employees.Joseph BassBass interrogated an employee concerning his union sympathies.LarrySamplesSamples interrogated an employee about his union sympathy and activity and toldhim that the Respondent would discharge him because of such activity.Marvin Martin-Martin threatened employees with the closing of the plant if it was organized bythe Union.24Warner MuseMuse told an employee that he had been talking about the Union;and that ifhe expected to keep his job, he would have to keep his "mouth shut."JimmyBlackmonBlackmon interrogated employees concerning their union sympathies.He toldemployees that Richards would close the plant if it was organized by the Union.Robbie McClungMcClung told employees that Richards"probably"would close the plant"beforeSouthwire would go Union."Arthur WimberlyWimberly told an employee that he was going to be discharged because the Re-spondent knew he was"connected up with the Union";that the Respondent had alist of names of employees who were for the Union; and that those who were forthe Union were going to be discharged.21The record discloses that Martin,accompanied by Hardman,spoke to the employeesin groups of 10 or more.Employee James Weatherington was present during one suchspeech during October 1960.Weatherington testified credibly during cross-examinationthatMartin stated that Richards was worried about the financial condition of the Re-spondent if the Union got in the plant, and that he felt that the plant might have toclose because of the economic demands of the UnionThe testimony of other witnessesshows that Martin did not mention economic demands of the Union in connection withhis statements about the closing of the plant.It appears,however, that there is no con-flict between the testimony of witnesses for the General Counsel.Roy Hambrick testifiedcredibly that he was made a "sub set up man" ; that he attended"supervisory meetings" ;that during one such meeting in October 1960, the Respondent's attorney told thosepresent that they could not threaten employees with reprisals because of their unionactivity;thatMartin stated that he had"already" been telling employees"that theplant will close if the Union comes in"; and that the attorney told Martin not to makesuch statements in the future. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillisWyattWyatt told an employee that Richards would close the plant before he would letthe Union come in.Oscar NortonNorton interrogated an employee concerning his union sympathies.He told em-ployees that the plant would close if the Union got in.Gilbert BooneBoone told employees that Richards had said that he would close the plant if theUnion organized it.In making the above findings I have credited the testimony of Howard Lee, WillardThornton, Elbert Cash, Max Crook, James Crawford, Jim W. Brown, James Wright,B.Wayne McDaniel, Bobby Johnson, James Smith, Billy Kimbrell, Billi Smith,Wayne King, Charles Campbell, James Weatherington, Charles Kilgore, TommieLee Farmer, Roy Hambrick, and Clarence Cash.Contrary testimony and denialsof Hardman, Schoerner, Martin, Bass, Muse, Samples, Blackmon, McClung, Wim-berly,Wyatt, Norton, and Boone have not been credited.2.From December 15 through 31, 1959During the above time the named officers and supervisory employees engaged inthe following conduct which I find to be violative of Section 8(a) (1) of the Act:Oscar NortonNorton told employees that Richards would close the plant "if the Union comein"; that overtime work would be eliminated; and that when machines broke down,employees would be laid off instead of getting odd jobs around the plant.He toldemployees that if they "voted the Union in," the Respondent would give them warningtickets, "just be hard on [them] all of the way until [they] got three and then [theywould] be fired."He interrogated employees concerning their union sympathies andthe union activities of other employees.While an employee was talking to anobserver for the Union at the election, Norton told him, "I knew you were for theUnion all the time."JamesF.HollidayShortly before the election on December 31, Holliday spoke to a group of 17 or18 employees, telling them that if they did not "vote the Union out" they might bewithout a job, as Richards "would more than likely shut the plant down."J.D. HardmanHardman told employees that "if the Union come in, it wouldn't be like it hadbeen in the past where when, like work was slack," temporary work was found forthem; that they would be laid off; and that they would be called back to work aboutthe time they were due to draw unemployment insurance.He told employees thatif they wanted to work they should "be sure [they] voted right."He interrogatedan employee concerning his union sympathies.He asked an employee how he wasgoing to vote and if he was going to vote "his way"; and told the employee that ifthe Union was not voted in, he could have all the overtime he wanted and a job atSouthwire as long as he wanted it. Immediately after a speech by Richards to em-ployees,Hardman asked employees if they understood "what Mr Richards saidabout not working with Fred Sprewell";25andtold them that if they valued theirjobs in the future, they should "bear that in mind."Marvin MartinWhen an employee asked him if the Respondent would "make it hard on everyman there to get even with the ones that started [the Union]," Martin said, "It's justlike in war, you don't think about the innocent people when you are bombing a city orsomething like that."Roger SchoernerSchoerner, during a discussion of Sprewell and a union contract at another plant,stated to employees, "Now Mr. Richards has already got his money made. .. . It's25 It is clear from the record that Sprewell's name was synonymous with the Union SOUTHWIRE COMPANY103just a couple of years to go before I will have mine made"; and that Richards "couldjust close down" the plant.Schoerner told Farmer, a colored employee, that hecould "help the Company a whole lot" by talking to other colored employees andgetting them to "vote right"; and that the Respondent "had a lot of jobs back therein the mill for the colored boys."The above findings are based upon the credited testimony of Henry Horton,Howard Lee, Willard Thornton, Marion Powers, Billi Smith, Isom Chandler, JerryMartin, Billy Kimbrell, Howard Kilgore, Clarence Cash, David Warren; JamesWright, B. Wayne McDaniel, Bobby Johnson, Tommie Lee Farmer, and James Craw-ford.Contrary testimony and denials of Norton, Holliday, Hardman, Martin, andSchoerner have not been credited.3.Alleged "Discriminatory No-Solicitation Rule"During the times mentioned herein the Respondent had posted on the gate atthe entrance to its planta signwhich read, "No Solicitation or Advertising Per-mitted on Southwire Property."A booklet, distributed to employees and entitledyou and the Southwire Company," contains a statement as follows:In order to protect employees from continual requests the Company feels itmust prohibitoutsidesolicitations.[Emphasis supplied.]The evidence shows that employees solicited other employees to join the Union oncompany property, and that the Respondent interrogated employees concerning suchactivity and kept it under surveillance.However, the Respondent did not attemptto prohibit such activity by application of the above rule.There is no evidence thatthe Respondent called the attention of employees to the rule or otherwise warnedthem aboutit inconnection with their union activity. In this respect, Schoernerwas questioned and testified as follows:Q. But you made no effort to notify your employees, the sign doesn't sayso, the book doesn't say so, you made no effort to let your employees knowthat they could solicit for union or other matters on their own time or if theyrequested permission?A. I would have preferred them not to have solicited on company property.Q. And that is the company's position is it not?A. We have preferred it, however we recognized that employees have certainrights and we would not have tried to violate any of these rights.Q. But you didn't tell them?A. I put in the rule on the one hand and say break it on the other hand. Idon't understand you.Q. The rule is Do Not solicit on Southwire Property, is it not?A. That is, in general, the rule.However, you keep bringing in the referenceto union activities.People could discussunionactivities and apparently didalthough it did not come to my attention.Q. If it had you would have stopped it would you not?A. If it had been on company time I would certainly have tried to discour-age it.Q. That is the point I made. How would an employee know when he comesto work with you andseesthe sign on the gate and reads the book, that isall you give them, how would he know that there was a distinction being madebetween company time and his own time?A. I would just assume that the average employee would know when he wassupposed to be working and when he is on his own time, he knows when hepunches the clock. .. .I find that the promulgation and enforcement of the above rule by the Respondentwas not violative of the Act.The wording of the rule in the booklet and the factthat it was posted outside the plant on the entrance gate, and not on the plant bulle-tin board or other places in the plant where notices to employees are customarilyposted, clearly show that it applied to outsiders and not to employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince it has been found that the Respondent has engaged in unfair labor practices,the Trial Examiner will recommend that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Ithas been found that the Respondent discriminated against Z. Fred Sprewell,Clarence Pope, Horace H. Noles, Marion D. Stone, and Tommie Lee Farmer. Itwill be recommended that the Respondent offer Sprewell, Pope, Noles, and Stoneimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges, and make all,of the above employees whole for any loss of pay they may have suffered by reason-of Respondent's discrimination against them, by payment to them of sums of moneyequal to that which they normally would have earned as wages from the dates of dis-crimination to the date of an offer of reinstatement, or to the dates of reinstatementin the case of Farmer, less their net earnings during such period. Said backpayshall be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289.It has been found that from December 15 through 31, 1959, the Respondent en-.gaged in conduct violative of Section 8(a)(1) of the Act. It is also found thatsuch conduct substantially and materially interfered with the employees' free choiceat the election.Accordingly, it will be recommended that the election be set asideand that a new election be held.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Southwire Company isengaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.Local 613,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, is alabor organization within themeaningof Section 2(5) of the Act.3.By discriminating against Z. Fred Sprewell, Clarence Pope, Horace H. Noles,Marion D. Stone, and Tommie Lee Farmer, the Respondent has engagedin unfairlabor practices within themeaningof Section 8(a)(3) and (1) of the Act.4.By discharging Taylor Summerlin and Clyde W. Jordan the Respondent did not,engage inany unfair labor practice within the meaning of the Act.5.By interfering with, restraining, and coercing its employeesin the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engagedin unfairlabor practices within themeaningof Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.[Recommendationsomitted from publication.]Norton & McElroy Produce, Inc.andSales Drivers & Helpers,Local 274, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 28-RC--848 (formerly 21-RC-6888).Sep-tember 12, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daniel F. Gruender, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in ,connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning]133 NLRB No. 2.